Citation Nr: 1420699	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-40 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1971 and from July 1974 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which handled the claim on behalf of the RO of jurisdiction, Houston, Texas.  The Veteran testified before the undersigned in a hearing at the RO in February 2014.  A transcript of that hearing was associated with the claims file and reviewed prior to this decision.


FINDINGS OF FACT

The Veteran's current PTSD is not shown to be related to active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In January 2008, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA afforded the Veteran a mental health examination in April 2012.  Although the Veteran believed the examiner was curt, the examination report is thorough, detailed, and fully explains the opinions offered.  Therefore, the Board finds the examination adequate.  Additionally, the record includes statements from the Veteran and private treatment records.  The Board does not find any outstanding development necessary to adjudicate these claims.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the February 2014 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's PTSD stressor events and treatment to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

III. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

In addition to the above criteria, claims for service connection for PTSD require medical diagnosis conforming to the requirements of section 4.125(a), an in-service stressor accompanied by credible and supporting evidence that the stressor claimed to be the cause of the disorder occurred in service, and established medical evidence connecting the current disability to the stressor.  38 C.F.R. § 3.304(f); see also 38 C.F.R. §4.125(a); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  If the evidence shows that a veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances of service, lay statements alone may be enough to prove the in-service stressor.  Id.

The Veteran is competent to report symptoms and experiences observable by his senses; however he is not competent to diagnose a psychiatric condition or determine its cause.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The criteria for service connection for PTSD have not been met.  See 38 C.F.R. §§ 3.303, 3.304(f).  

The Veteran has PTSD currently.  He was diagnosed in the April 2012 VA examination, private treatment with Dr. NL, private treatment with Dr. JLF, in a psychological evaluation by Dr. RDI, and in a psychological evaluation furnished by his employer.  He has associated diagnoses of adjustment disorder, severe reactive anxiety, and major depressive disorder.  See Treatment Dr. NL December 2007, Evaluation Dr. RDI April 2008, Medical Certification Dr. JLF.

The Veteran's reported in-service stressors have not been corroborated, and he did not engage in combat with the enemy.  See DD 214, Service Personnel Records.  The Veteran reported being on a Navy salvage boat where he and his fellow seamen would detonate grenades as a deterrent to the enemy.  See Board Hearing February 2014.  He also reported being a hundred yards away and witnessing another boat receive small-arms fire.  See id.  In a statement, presumably about the same instance, he referred to the other boat as an escort boat and feeling bullets fly by.  See Stressor Statement February 2008.  Further, he mentioned being at a base that came under attack by the enemy, but per protocol, his unit retreated from the base and did not engage in combat.  See Board Hearing February 2014.  The Veteran reported being in a tower that received fire, firing back, and feeling excited that he hit someone.  See VA Examination April 2012.  Finally, the Veteran provided statements of stressors from seeing the enemy shot upon by a friendly plane and a fight between two Vietnamese with his attempt at resuscitation and the death of one of the men.  See Stressor Statement February 2008, VA Examination April 2012.  

He has described different stressor events at different times, including in written statements, to the VA examiner, and during the Board hearing.  He has not provided sufficient detail for his statements to be corroborated.  To the contrary, the Veteran's statements of stressor events were forwarded to the Joint Services Records Research Center (JSRRC) in September 2008 and again in September 2009.  On both occasions, the JSRRC returned a formal finding of inability to corroborate the claimed stressors associated with the claim for PTSD.  See JSRRC Reports September 2008, 2009.  Moreover, the evidence does not suggest that the Veteran engaged in combat with the enemy.  See id; Board Hearing February 2014; DD 214; see also 38 C.F.R. § 3.304(f).  Instead, his stressor statements more reasonably fall under the category of fear of hostile military or terrorist activity.  
Due to a relaxing of the requirements for stressor verification, effective July 10, 2010, such types of events no longer require independent corroboration if consistent with the circumstances of service.  See 38 C.F.R. § 3.304(f).  However, in this case, the stressor events that can be conceded based upon the revised standard do not enable an award of service connection, because the diagnosis of PTSD has bene linked to another stressor that occurred outside of active service.

All of the medical opinions of record agree that the Veteran's current PTSD symptoms were related to and caused by an explosion at his post-service job in 2007.  See VA Examination April 2012, Evaluation Dr. RDI.  Similarly, at several points during the claim process, the Veteran reported the onset of his symptoms was after the 2007 explosion.  See December 2007 Claim, Clinical Interview April 2008, Veteran's Statement July 2011.  The evidence does not show any treatment for PTSD prior to the explosion in 2007.  

The Veteran reported that the 2007 explosion "sent [him] back to Vietnam" and that he was having dreams about Vietnam.  See Clinical Interview April 2008, April 2008 Assessment Dr. RDI.  However, the medical evidence strongly suggests that the Veteran's current PTSD is solely related to the trauma he experienced in the 2007 explosion.  In the same assessment where the Veteran noted having dreams about Vietnam, Dr. RDI concluded that the precipitating event for the Veteran's PTSD was the explosion and fire at his work.  Dr. RDI did not mention any event from service as having an effect on the Veteran's PTSD.  See April 2008 Assessment.  In the clinic interview where the Veteran noted being sent back to Vietnam, Dr. FC diagnosed acute, as opposed to chronic, PTSD, meaning a condition with a short and relatively severe course.  See Dorland's Illustrated Medical Dictionary, 32nd Ed. (2012).  Similarly, Dr. NL diagnosed acute PTSD.  The April 2012 VA examiner observed the Veteran as he reported his stressors from service and concluded that his detail from in-service events, reactions to the events, and demeanor during the interview did not rise to the level of those associated with a PTSD stressor.  However, the VA examiner noted that the Veteran's symptoms and reports from the 2007 explosion were consistent with the criteria of a stressor for PTSD and that the explosion was cause of his current symptoms.  

The Veteran asserted that his PTSD was related to military service and that the 2007 explosion merely exacerbated his symptoms.  However, as discussed above, he is not competent to determine the etiology of his PTSD because he does not have the requisite medical knowledge.  See Jandreau, 492 F.3d at 1377.  Therefore, the medical opinions are relied on to analyze the nexus element of service connection.  Moreover, PTSD based on fear of hostile military or terrorist activity must be confirmed by a VA psychiatrist or psychologist, which has not happened in this case (the diagnosis is confirmed but not the relationship to the hostile military stressor).  See 38 C.F.R. 3.304(f)(3).

The medical records indicate that major depressive disorder, adjustment disorder, and severe reactive anxiety are diagnoses related to the Veteran's PTSD stressor, i.e. the 2007 explosion.  See Treatment Dr. NL December 2007, Evaluation Dr. RDI April 2008, Medical Certification Dr. JLF.  As such, the same analysis applies to those diagnoses, and they are not related to service.

The preponderance of the evidence is against a finding of service connection for PTSD.  See 38 C.F.R. §§ 3.303, 3.304.  As such, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  See 38 C.F.R § 3.102.


ORDER

Service connection for PTSD is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


